Case 2:19-cv-00220-DBH Document 126 Filed 08/05/21 Page 1 of 1       PageID #: 2671


                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 1900 CAPITAL TRUST III BY US            )
 BANK TRUST NATIONAL                     )
 ASSOCIATION NOT IN ITS                  )
 INDIVIDUAL CAPACITY BUT                 )
 SOLELY AS CERTIFICATE                   )
 TRUSTEE,                                )
                                         )
                        PLAINTIFF        )
                                         )
 V.                                      )
                                         )       CIVIL NO. 2:19-CV-220-DBH
 DODI S. SIDELINGER,                     )
                                         )
                      DEFENDANT          )
                                         )
 AND                                     )
                                         )
 FIRST TENNESSEE BANK, N.A.              )
 f/k/a First Horizon Home Loan           )
 Corporation; DENNIS CAREY;              )
 TYGDON, LLC,                            )

               PARTIES-IN-INTEREST

               ORDER ON DENNIS CAREY’S OPPOSITION TO
                   ENTRY OF PROPOSED JUDGMENT

       The defendant party-in-interest Dennis Carey’s Opposition to Entry of
Proposed Judgment is OVERRULED. Any fair reading of my Findings of Fact and
Conclusions of Law (ECF No. 112) would conclude that it disposed of the Motion
for Consent Judgment of Foreclosure and Sale (ECF No. 95) as to the defendant
mortgagor Dodi Sidelinger. Perhaps the Proposed Judgment could have been
more succinct, but it meets the requirement of Fed. R. Civ. P. 58.
       The Clerk shall now enter the proposed judgment (ECF No. 113) as this
Court’s Judgment.
       SO ORDERED.
       DATED THIS 5TH DAY OF AUGUST, 2021
                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
